FILED
                                                                          Oct 30 2018, 6:10 am

                                                                               CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Matthew D. Anglemeyer                                      Curtis T. Hill, Jr.
      Indianapolis, Indiana                                      Attorney General of Indiana

                                                                 Ian McLean
                                                                 Supervising Deputy Attorney
                                                                 General
                                                                 Indianapolis, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Michael J. Love,                                           October 30, 2018
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 49A04-1712-CR-2971
              v.                                                 Appeal from the Marion Superior
                                                                 Court
      State of Indiana,                                          The Honorable Lisa F. Borges,
      Appellee-Plaintiff                                         Judge
                                                                 Trial Court Cause No.
                                                                 49G04-1507-F1-25786



      Altice, Judge.


                                                 Case Summary


[1]   Michael Love was charged with two counts of attempted murder. For a period

      of time, Love was represented by either a public defender or private counsel.


      Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018                  Page 1 of 26
      Eventually, however, Love requested and was granted permission to proceed

      pro se, and he did so for over ten months. At a hearing just days before Love’s

      jury trial was set to begin, the trial court terminated his self-representation and,

      over Love’s objection, directed Love’s public defender, whom the trial court

      had appointed as standby counsel, to represent Love at the upcoming jury trial.

      The jury found Love guilty as charged, and the trial court subsequently

      sentenced Love to consecutive terms of forty years. On appeal, Love argues

      that he was improperly denied his constitutional right to represent himself.


[2]   We affirm.1


                                        Facts & Procedural History


                                                Underlying Crime


[3]   Love and Sultanna Reed dated and lived together for about three years, during

      which time they had one child together. Reed also had two other children from

      prior relationships. After Love and Reed’s relationship ended in April of 2015,

      Reed and her three children moved in with Reed’s brother, Zachariah Guyton,

      and his girlfriend, Becky Smith, and their three young children. At that time,

      Reed’s children were around ages twelve, three, and one.




      1
       We held oral argument at Rossville High School on October 4, 2018. We commend counsel for their
      excellent written and oral presentations. We also thank the staff and students for their hospitality.

      Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018                    Page 2 of 26
[4]   Around 9:00 a.m. on July 20, 2015, Reed, Guyton, Smith, and five of the

      children made their way out of the house and across the street to Smith’s car.

      Smith got into the vehicle as Reed and Guyton approached the car with the

      children. All three adults noticed what appeared to be an old lady walking

      toward them on the sidewalk about a house or two away. Guyton testified that

      “[i]t didn’t look like your typical old lady.”2 Transcript Vol. II at 116. The

      individual was collectively described as “bigger built,” wearing a curly, blonde

      wig, some type of mask, a brown floral dress, stockings, Velcro black shoes, and

      gloves. Id. at 136. The individual carried a grocery bag and had a limp.


[5]   As the individual approached, Reed recognized that it was Love wearing a

      disguise, and Smith overheard Reed say to him, “I knew that was you.” Id. at

      137. Reed quickly put her and Love’s child in the car. As Love got closer, he

      drew a gun from the bag and, at close range, fired several shots at Reed, with

      one striking her in the arm and two in the abdomen/chest area. Guyton put his

      youngest child in the car and yelled at the other children to get down. He then

      walked around the vehicle to help Reed and ended up face to face with the

      shooter, whom, at that moment, he recognized as Love because the mask Love

      was wearing had fallen exposing part of his face. From about six feet away,

      Love shot Guyton in the face, under his right eye.




      2
       Guyton explained, “It didn’t look like an elderly lady. It looked like somebody trying to be Madea coming
      down the street.” Transcript Vol. II at 116.

      Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018                    Page 3 of 26
[6]   Love fled from the scene down an alley. Upon hearing the gunfire, a neighbor

      looked out her window and saw someone she believed to be a man “hobbling

      down the street” away from the shooting. Id. at 179. Smith testified that she

      saw the shooter turn and “run” down an alley. Id. at 140. Cory Latham was

      working at a nearby car dealer and heard the gunfire. When he looked up, he

      saw a person he believed to be a man “at a fast pace walking” across the alley.

      Id. at 158. Latham recalled that the person was wearing a wig and some sort of

      gown, but believed the person was a man because of the person’s “[m]uscular”

      calves. Id. Latham then saw a black car “kind of speeding off” down the street,

      away from the alley. Id. at 160.


[7]   Police responded to the scene. As one of the officers drove past the car dealer,

      Latham flagged the officer down and told him what he had seen. That officer

      searched the immediate area but did not locate a black car. In the meantime,

      Guyton told other responding officers what had occurred and identified Love as

      the shooter. Officers went to Love’s address shortly after 10:00 a.m., and

      around 10:30 a.m., Love arrived driving a black vehicle and in the company of

      a woman named Lashonna Brown. Love was arrested and taken into custody.


[8]   On July 22, 2015, the State charged Love with two counts of attempted murder

      as Level 1 felonies. At his initial hearing, the trial court appointed a public

      defender to represent Love. On March 31, 2016, Love filed a pro se motion to

      dismiss his public defender. The trial court did not rule on this motion because

      Love hired private counsel who entered an appearance on his behalf on April

      12, 2016. Love’s private counsel represented him until October 5, 2016, when

      Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 4 of 26
       the trial court granted him leave to withdraw because of Love’s unfulfilled

       financial obligations. That same day, the trial court re-appointed Love’s

       original public defender. At that time, Love’s jury trial was set to begin on

       January 9, 2017.


[9]    On November 30, 2016, a week before a final pretrial conference, Love filed a

       motion requesting to proceed pro se. Love alleged that his public defender had

       provided inadequate representation in that his public defender was indifferent to

       his pain and suffering and the neglect of his medical condition by the jail. Love

       also claimed that his public defender had tried to “blackmail” him into

       accepting a plea offer. Appellant’s Appendix Vol. II at 195. At a December 7,

       2016 hearing, the trial court granted Love’s request, but appointed Love’s

       public defender as standby counsel. Love informed the court that he would not

       be ready to go to trial in January, so the court continued the jury trial until

       March 2017. The jury trial was reset for May 22, 2017, then again to August

       21, 2017, and finally to October 30, 2017. Love represented himself until

       October 27, 2017, when the trial court determined that Love was “not

       physically in a condition to represent [him]self.” Transcript Vol. II at 73.


                                             Love’s Medical Condition


[10]   Before Love’s arrest on July 20, 2015, his medical history included multiple

       gunshot wounds, chronic back and knee pain, gout, anxiety, and a urostomy

       along with a nephrostomy bag. His chronic pain was controlled by prescription

       medication.


       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 5 of 26
[11]   Two days after his arrest, the trial court sent a medical inquiry to the jail stating

       that Love had indicated he was in extreme pain and needed to be seen by a

       doctor as soon as possible. On August 5, 2015, Love wrote a letter to the court

       asserting that the Marion County Jail was “not equipped to accomidate [sic]

       nor manage [his] ongoing complicated urological and surgical history and

       severe medical needs.” Appellant’s Appendix Vol. V at 241. Love believed it was

       “imperative he be released” so he could get proper medical care. Id.


[12]   In September and December 2015, Love, who remained in jail, had additional

       tubes placed on an outpatient basis. On April 14, 2016, Love submitted a jail

       healthcare request asking for pain medication for “excruciating pain” that he

       claimed stemmed from strangulated hernias, kidney stones, and his

       nephrostomy tubes. Id. at 238. He again claimed the jail was neglecting his

       condition by failing to flush his kidneys three times a day and by refusing to get

       him necessary surgeries. He also indicated that he was experiencing intestinal

       and renal incontinence with dark, bloody, and foul-smelling urine.


[13]   In May 2016, Love sent another letter to the trial court with dated entries

       detailing his continued complaints concerning his medical treatment while in

       jail. He again complained of ongoing pain that he attributed to internal

       bleeding, strangulated hernias, and kidney infections. He also claimed he was

       experiencing swelling in his eyes and aching in his ear, that his nephrostomy

       tubes and bags were leaking, and that he was experiencing migraine headaches

       from not receiving prescription medication to control the pain from a gunshot

       wound to his head in which the bullet had not been removed. Love requested

       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 6 of 26
       that he be released on his own recognizance so that he could obtain necessary

       medical care and surgeries at his own expense. He stated that given his medical

       issues and the pain he was experiencing, he could not effectively communicate

       with his attorney. He also alleged that jail and medical staff were

       discriminating against him and not providing him with adequate care.


[14]   On June 19, June 30, July 15, and July 18, 2016, Love had kidney stone

       surgeries, the first two of which were unsuccessful. It also appears that medical

       staff wanted to remove his nephrostomy tube(s) in August of 2016, but that

       Love instead had a surgery in October 2016 that he described as “terrible.” Id.

       at 231.


[15]   On November 24 and 28, 2016, Love submitted jail healthcare requests for pain

       medication and he also mentioned that he was experiencing swelling and

       numbness of his legs, feet, ankles, and hands, and that his fingers were locking

       up. He also filed grievances alleging inadequate post-operative healthcare on

       November 8 and 9, 2016. In his November 8 grievance, Love mentioned

       “severe burning & stabbing . . . pains in [his] testicles, penis, and bladder,” a

       constant urge to urinate, and frequent intestinal incontinence. Id. at 232. At a

       December 7, 2016 pretrial conference, Love informed the court about the

       swelling and numbness he was experiencing. On January 4, 2017, Love

       submitted a jail healthcare request mentioning he was urinating blood and that

       he had an infection. At a pretrial conference on May 16, 2017, Love moved for

       a continuance because he was in excruciating pain from a hernia. At an August



       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 7 of 26
       16, 2017 pretrial conference, Love informed the court that he had blood clots in

       his eyes.

                                              Love’s Self-Representation


[16]   During the December 7, 2016 hearing on Love’s request to proceed pro se,

       Love told the trial court he had represented himself in Los Angeles in the mid-

       1990s and for a traffic offense in Indianapolis in the early 2000s that was

       dismissed. Love also indicated that he had done the pretrial work for a 2008

       case in Indianapolis but hired counsel to conduct the trial, which ultimately

       resulted in an acquittal. Love also informed the court that he had graduated

       from high school and had attended two years of college. The court warned

       Love that he could not be “abusive, disruptive, or threatening” to any jurors,

       witnesses, or other participants in the trial or the court would no longer let him

       represent himself, and Love stated that he understood. Supplemental Transcript

       at 43. After the trial court approved his request to proceed pro se, Love’s first

       action was to request a continuance of the jury trial scheduled for January 2017.

       Over the State’s objection, the trial court reset the jury trial for March 6, 2017.


[17]   While representing himself, Love filed numerous motions, including motions to

       dismiss, specific discovery requests, a motion for recusal of the trial court judge,

       a praecipe for the determination of whether a ruling had been delayed beyond

       the Ind. Trial Rule 53.1 time limitation,3 a notice of alibi, exhibit and witness



       3
           The Indiana Supreme Court issued an order on this motion on July 20, 2017.


       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018      Page 8 of 26
       lists, motions to continue, motions to vacate portions of the trial court’s ruling

       on the State’s motion in limine, a motion for funds for an investigator, and

       notices of discovery noncompliance. With many of these filings, Love included

       memorandums and arguments containing relevant references to constitutional

       law, case law, trial rules, the Indiana Code, ABA standards, and a treatise.

       Love also presented oral argument with regard to many of the motions before

       the trial court.


[18]   On February 15, 2017, the trial court held a final pretrial conference before the

       upcoming March trial date. During the hearing, the untimeliness of Love’s

       most-recent notice of alibi was discussed. Love cast blame on his public

       defender and claimed that his constitutional rights were being violated,

       comments to which the trial court took exception. The court then addressed

       Love’s request to continue the jury trial, which was based on Love’s claims that

       he was not prepared to proceed because he had not had adequate access to the

       law library, his public defender had been dilatory in providing him with his case

       file, and the State had declined to fulfill his demand for specific discovery. The

       court stated: “I want the record to be clear discovery is not incomplete due to

       any fault of the State.” Supplemental Transcript at 105. Over the State’s

       objection, the trial court granted Love’s request for a continuance, resetting the

       jury trial for May 22, 2017.


[19]   Two days later, on February 17, 2017, the trial court received a letter from

       Love, wherein he moved to dismiss the case because his public defender had

       conspired against him by refusing to use his “current and past and ongoing

       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 9 of 26
       medical infirmaties [sic] and disabilities” to attack the credibility of the State’s

       witnesses.4 Appellant’s Appendix Vol. III at 160. On March 6, 2017, Love filed a

       request for co-counsel “[b]ecause of the multitude of witnesses and the

       numerous items of evidence being compiled by the [S]tate.” Id. at 203. Love

       took exception to his standby counsel, claiming standby counsel was ineffective

       and suggesting that perhaps “th[e] court [was] in the business of only

       appointing co-counsel to attorneys with law degrees and/or to colleagues who

       it favors.” Id. at 203-04. The trial court denied Love’s request.


[20]   At a pretrial conference on May 3, 2017, the trial court noted that it would rule

       on Love’s motions to dismiss based on alleged misconduct of the State, various

       objections, and a request that the judge recuse prior to the start of trial. As of

       that hearing, Love had not yet filed his witness list. He also argued that his

       standby counsel had not secured copies of Love’s own medical records. The

       trial court advised Love to talk with standby counsel and Love objected to

       “having this guy . . . the same public defender . . . who has pretty much

       sabotaged my defense from the beginning” and asked the court to appoint

       standby counsel who was not from the Public Defender’s office. Supplemental

       Transcript at 129. Love also complained about his inability to sift through

       discovery as it was provided on electronic media. Love then indirectly inquired

       about continuing the jury trial set for May 22, 2017. After the trial court




       4
        Specifically, Love wanted to use his medical and physical conditions to discount eyewitness statements that
       he was seen running/moving quickly away from the scene of the shooting.

       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018                    Page 10 of 26
       reminded Love that he wanted that date and informed him that it would not be

       continued, Love requested another pretrial conference for May 16, 2017, but

       asked the trial court to ensure that a different judge would preside over the

       matter.


[21]   On May 9, 2017, Love filed another request for co-counsel given the volume of

       evidence compiled by the State. At the May 16 pretrial conference, Love told

       the court that he was “[n]ot ready” for trial and needed more time to prepare.

       Transcript Vol. II at 4. Love also claimed he needed a continuance for medical

       reasons, explaining to the court that a hernia “popped up in [his] stomach last

       night.” Id. at 5. Over the State’s objection, the trial court continued the jury

       trial and sent an inquiry to the jail concerning Love’s medical condition. A

       medical doctor with the jail responded that Love had “14 refusals of care over

       the last 2 years” and had “old abdominal wall hernias compatible with

       weakness in the abdominal wall from previous surgeries.” Appellant’s Appendix

       Vol. IV at 214.


[22]   On May 19, 2017, the trial court denied all of Love’s pending motions to

       dismiss, motions for specific discovery, and other requests. The court reset the

       jury trial for August 21, 2017, and set a deadline for any additional motions,

       which deadline the court stated would be “strictly enforced.” Id. at 224. On

       May 26, 2017, Judge Carlisle recused herself from the case and the matter was

       transferred to Marion Superior Court No. 4. The pending final pretrial hearing

       and jury trial dates were vacated, and a new trial date was set for August 7,

       2017. Upon Love’s motion, the trial date was reset to September 11, 2017.

       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 11 of 26
[23]   On August 3, 2017, Love filed a motion requesting that the trial be held as

       originally scheduled for August 7. Love explained:


               On 7/19/2017 . . . while Defendant was suffering and distracted
               from severe headaches and head trauma and eye pains with
               flickering and flashing images in his injured eye. Plus the pains
               and trauma in his right hand. As a result of such pains and
               traumas Defendant believes he may have requested a lengthy
               continuance which was not his intention to do. . . . The
               Defendant was not in his right state of being at the time.
               Wherefore when this event was done while under the duress of
               antagonizing traumas and pains it was carried out absent clear
               thinking.


       Appellant’s Appendix Vol. V at 139. In addition, Love stated that he could not

       “effectively and adequately advocate with [his] attorney and put up an adequate

       and effective defense with these major medical problems.” Id. at 234. The trial

       court denied Love’s request.


[24]   At an August 16, 2017 hearing, the State moved to continue the September 11

       trial date due to the absence of one of its witnesses. Love objected, claiming

       that he was in a lot of pain and that he still had blood clots and that he needed

       to get the trial over with. Love agreed to a trial deposition of the unavailable

       witness, so the trial court denied the State’s request for a continuance. Love

       then asked the court to order another medical evaluation and apparently lifted

       his shirt because the court directed him to “[c]over up [his] stomach.”

       Transcript Vol. II at 18.




       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 12 of 26
[25]   At an August 30, 2017 hearing, the court informed Love that it had to continue

       the September trial date due to a scheduling conflict. During this hearing, Love

       informed the trial court of his need to move around and change positions and

       that because of his hernia, he would have to lie down on the floor during trial.

       Love specifically asked if he could lie on the floor and still conduct his defense.

       The trial court told Love that he could not lie on the floor in front of the jury,

       but to accommodate his medical condition, the court would take a break about

       every two hours.


[26]   On September 27, 2017, Love filed a motion for immediate release because of

       claimed neglect of his medical condition by the jail. This motion was denied.

       Before setting a new trial date, the trial court inquired of standby counsel as to

       how much time he would need to prepare to ensure that he would be ready to

       step in if needed for the next scheduled trial date. The trial court reset the jury

       trial for October 30, 2017.


[27]   At a hearing on October 4, 2017, the court addressed Love’s request that he be

       released on his own recognizance due to his medical issues, and the trial court

       explained that his medical condition was not going to get him out of jail and

       advised him to accept offered medical treatment. The court also informed Love

       that it had learned that he had been transported to Eskenazi Hospital for

       treatment of his medical conditions a total of eighteen times and that each time

       he refused treatment. Love took exception to the report of his denial of

       treatment, but then explained that he refused treatment because he believed the

       follow-up care at the jail was lacking. Love told the trial court that “[i]t would

       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 13 of 26
       be suicide to me to allow anymore procedures performed on me while I’m . . .

       under the fictitious care [of] the Marion County Sheriff’s Department.” Id. at

       26.


[28]   The trial court recognized Love was in pain and expressed its desire that Love

       accept medical treatment and get healthy prior to trial. The court warned: “I

       want to respect your ability to represent yourself. But should I determine that

       your health has interfered with your ability to represent yourself, I will be

       ordering [standby] counsel to take over the defense.” Id. at 28. Love

       responded, “Well, my mind is intact. This is my body situation so that has

       nothing to do with my representing myself.” Id. The trial court explained,


               Actually the two are connected. If you are in pain and are
               indicating you are in pain such that your presentation of yourself
               to the jury indicates that you are in pain, then in my estimation I
               will find that you are not in good enough shape to be conducting
               your own defense and will have [standby counsel] ordered to step
               in.


       Id. at 28-29. Love objected to that occurring, accusing standby counsel of

       having “sabotaged” his defense and having set him up to be prosecuted by the

       State. Id. at 29.


[29]   At the final pretrial conference on Friday, October 27, 2017, Love appeared in a

       wheelchair. During the hearing, the court emphasized to Love that the jury

       trial would proceed as scheduled on Monday and after explaining the voir dire

       process, the court noted on the record:


       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 14 of 26
        I see you wincing repeatedly here in front of me now. I know
        that you are seated in a wheelchair, that you are carrying various
        bags of urine. And I have also been told by the deputy that you
        are able to ambulate freely when you are in the jail. . . . [Y]ou
        can be in front of the jury in the wheelchair dressed out in what
        clothes that are brought for you that should be your size. Your
        comments may not be about your health. And if I see you
        looking as if you are at a point where you are not well, [standby
        counsel] will be taking over the representation.


Id. at 71. The following conversation between Love and the trial court ensued.


        MR. LOVE: What point? What you mean when I make an
        ouch (indiscernible)?


        THE COURT: Yes. If you are being disruptive because of your
        --


        MR. LOVE: I’m not being disruptive. That’s part of my
        disability.


        THE COURT: If you interrupt me like you are doing now, if
        you do this whole representation that you are in agony and
        having all kinds of problems with your health, if you do any of
        that in front of the jury you will be – go back to the, relax back in
        lockup and [standby counsel] will take over in representing you.


        MR. LOVE: But I’m going to object to that.


        THE COURT: So this means you will forfeit your ability to be
        in front of the jurors. Okay. I want to make that very clear.


        MR. LOVE: So you’re discriminating against my disability?


Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 15 of 26
        THE COURT: Yes, I am. At the point where you are not going
        to be allowed to use it to gain sympathy in front of the jury.


        MR. LOVE: I’m not using my disability to gain no sympathy.
        This is fact.


        THE COURT: Right. Because you are not going to be allowed
        to do [i]t.


        MR. LOVE: This is real.


Id. at 71-72. Moments later, the trial court stated: “Record reflect [Love] is

waiving his urine bag in the air around his wheelchair, winching [sic] and

grasping at his belly, grasping and bending and groaning audibly, for the

record.” Id. at 73. Love responded, “Yeah. And that’s part of my disabilities

for the record. . . . That’s my pains. . . . My pain is for real.” Id. The court

agreed with Love’s statement, but continued: “And I think you are not

physically in a condition to represent yourself and I am now appointing

[standby counsel” to take over.” Id. Love objected, demanded to represent

himself, and accused the trial court of setting him up. The trial court told Love

that he was being rude and disrespectful and admonished him that if he

behaved that way during trial, he would be removed. The trial court stated for

the record: “Just make sure the minutes show the Court finds the Defendant[’s]

behavior is so that he is unable to effectively represent himself.” Id. at 74. The

trial court then appointed Love’s standby counsel to represent him at the

upcoming jury trial. The jury found Love guilty as charged. Love now

appeals.
Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 16 of 26
                                            Discussion & Decision


[30]   A defendant in a criminal case has a constitutional right under the Sixth

       Amendment to proceed without the assistance of counsel. Faretta v. California,

       422 U.S. 806, 821 (1975) (holding that “[t]he Sixth Amendment . . . implies a

       right of self-representation”). This right may be overridden if a defendant is not

       “able and willing to abide by rules of procedure and courtroom protocol.”

       McKaskle v. Wiggins, 465 U.S. 168, 173 (1984). The trial court is in the best

       position to assess whether a defendant has the ability and willingness to proceed

       pro se. See Edwards v. State, 902 N.E.2d 821, 824 (Ind. 2009); Poynter v. State,

       749 N.E.2d 1122, 1128 (Ind. 2001).


[31]   Love argues that the trial court committed reversible error by terminating his

       self-representation on the basis of his physical condition. There being no

       Indiana case that has addressed under what circumstances a defendant’s

       physical condition or impairment may preclude self-representation, Love directs

       us to cases from other States.


[32]   In Savage v. Estelle, 924 F.2d 1459, 1464 (9th Cir. 1990), the circuit court held

       that the trial court’s denial of the defendant’s pro se request was proper because

       he had a severe speech impediment (i.e., extreme stutter) that made him

       “physically incapable of presenting his case to the jury.” Two years later, in

       People v. Watkins, 6 Cal. App. 4th 595, 600 (Cal. Ct. App. 1992), the court, citing

       Savage, similarly held that substantial evidence supported the trial court’s

       finding that the defendant’s speech impediment was so severe that he was


       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 17 of 26
       unable to communicate with the judge and jury, and thus, the trial court

       properly denied the defendant’s motion for self-representation.


[33]   In State v. Doss, 568 P.2d 1054, 1058 (Ariz. 1977), the Arizona Supreme Court

       held that the trial court properly determined that the defendant was physically

       unable to carry on his defense, where even the defendant acknowledged that

       stress affected his speech and presented a danger of a seizure. In Pickens v. State,

       292 N.W.2d 601, 611 (Wis. 1980) (overruled on other grounds by State v. Klessig,

       564 N.W.2d 716 (Wis. 1997)), the Wisconsin Supreme Court identified factors

       to consider in determining whether a defendant is capable of conducting his

       own defense, including the defendant’s education, literacy, fluency in English,

       and any physical or psychological disability that could “significantly influence

       his ability to communicate a possible defense to the jury.”


[34]   Love asserts that these cases “stand for the proposition that a trial court may

       revoke a defendant’s pro se status when a physical limitation makes it

       impossible for the defendant to effectively communicate and conduct a

       defense.” Appellant’s Brief at 23. Love maintains that, despite the pain he was

       experiencing and his overall medical condition, he remained at all times able to

       effectively communicate and conduct his defense. He also asserts that his

       physical distress did not make him unwilling or unable to abide by the rules of

       procedure and courtroom protocol.


[35]   The State asserts an interest in maintaining the integrity of the trial process and

       the orderly administration of justice. Indeed, the United States Supreme Court


       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 18 of 26
       has noted that “the right of self-representation is not a license to abuse the

       dignity of the courtroom.” Faretta, 422 U.S. at 835 n. 46. The Indiana

       Supreme Court has likewise found that part and parcel of a defendant’s right to

       represent himself is “the state’s interest in preserving the orderly processes of

       criminal justice and courtroom decorum.” Russell v. State, 383 N.E.2d 309, 312

       (Ind. 1978) (citing Illinois v. Allen, 397 U.S. 337 (1970); German v. State, 373
N.E.2d 880 (Ind. 1978)). In other words, a trial court may terminate self-

       representation by a defendant who deliberately engages in serious or

       obstructionist misconduct, German, 373 N.E.2d 880, or where the record shows

       that the defendant was abusing his pro se status as a means to engage in dilatory

       tactics or to distort the conduct of the trial. State v. Whalen, 961 P.2d 1051, 1058

       (Ariz. Ct. App. 1997). In this vein, the State argues that Love was denied his

       right to self-representation because he used the fact of his self-representation

       and his pain and suffering due to his medical conditions to manipulate the court

       and delay the proceedings. Specifically, the State argues that since Love took

       over his case, he used his medical condition and self-representation (1) to seek

       appointment of new counsel more to his liking, (2) to obtain continual delays of

       his trial, (3) as a basis for requests for his release from jail, and (4) to be able to

       display his infirmities to the jury.


[36]   In denying a defendant his right to self-representation, care should be taken to

       “ensure that the record reflect respect for all of defendant’s rights” and, “to the

       extent possible, prevent the manipulative defendant from fashioning a record

       which seems to reflect an unconstitutional denial” of the right to counsel/self-


       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 19 of 26
       representation. See Russell, 383 N.E.2d at 312. We do not find this to require

       that a trial court conduct a special inquiry, but nevertheless note that making a

       record to support the decision to terminate a defendant’s self-representation

       would be beneficial for appellate review. We will review and consider the

       entire record to make sure the defendant’s right to self-representation has not

       been violated.


[37]   Here, in terminating Love’s self-representation, the trial court explained on the

       record: “I think you are not physically in a condition to represent yourself and I

       am now appointing [standby counsel] to take over.” Transcript Vol. II at 73.

       The trial court reaffirmed its position, stating on the record a second time:

       “[j]ust make sure the minutes show the Court finds the Defendant[’s] behavior

       is so that he is unable to effectively represent himself.” Id. at 74. Love argues

       that the trial court could not deny him his right to self-representation based

       solely on his physical condition where such did not impact his ability to

       communicate. Having reviewed the record, we find that the totality of the

       circumstances provides more context for the court’s statement and indicates

       that the trial court considered more than the mere fact of Love’s medical

       condition in terminating his pro se status.


[38]   In requesting to proceed pro se, Love indicated that he was not satisfied with

       his public defender because his representation was “not adequate,” accusing his

       public defender of misconduct and sabotaging his defense. Supplemental

       Transcript at 31. After the trial court granted his request to proceed pro se, Love

       asked the court for an assistant and/or co-counsel as well as an investigator.

       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 20 of 26
       He also requested a continuance of the upcoming jury trial and agreed to a

       March trial date. In requesting a continuance of the March trial date, Love

       placed blame on his public defender (now standby counsel) and the State for his

       inability to be prepared for trial.


[39]   Prior to the May trial date, Love again requested co-counsel and an investigator

       due to the volume of the State’s evidence. Love also claimed that he needed

       another continuance of his trial because of the “excruciating pain” he was in as

       a result of his medical conditions, including a hernia which he claimed had just

       “popped up . . . last night.” Transcript Vol. II at 5. In truth, Love had suffered

       with hernias since long before the day of that hearing.


[40]   Love’s pleading with the court and Judge Carlisle’s recusal gained Love a

       continuance of his jury trial to August 7, 2017. Love requested and received a

       continuance of the August trial date, only to ask that the date be reinstated four

       days prior to the originally scheduled date. Love claimed his medical

       conditions and the fact that he was suffering from headaches made him

       unaware of what he was doing when he requested the continuance. The trial

       court denied Love’s request.


[41]   On August 16, 2017, the trial court held a hearing on the State’s motion to

       continue the September trial date. Love objected to a continuance, claiming he

       wanted to get the trial over with because he needed urgent medical care outside

       of the jail. When the trial court indicated it was denying the State’s request to

       continue, Love complained of insufficient access to the law library and noted


       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 21 of 26
       his need for medical treatment. It was during this hearing that Love exposed

       his stomach to the trial court to display his hernia, while explaining to the court

       that he had diagnosed himself with a strangulated hernia.


[42]   When the trial court informed Love that it needed to continue the September

       trial date due to a scheduling conflict, Love requested that he be immediately

       released so he could obtain dental care and medical care of his choosing. The

       trial court encouraged Love to accept the treatment offered by the jail and to try

       to get healthy prior to trial. The trial court explained to Love that display of his

       medical conditions to jurors could result in a mistrial or termination of his pro

       se status. Love indicated that he understood, but then asked the court if he

       could lie down while presenting his defense, explaining that he needed to move

       around and lie down on account of his medical condition. The trial court

       informed Love that he would not be permitted to display his medical condition

       in such way but offered to accommodate him by taking frequent breaks during

       the trial.


[43]   About two weeks before the October trial date, Love filed a motion alleging

       indifference to his medical condition by the jail and setting out a plethora of

       severe and even life-threatening medical conditions. At the next hearing, the

       trial court confronted Love with information the court had received indicating

       that Love had been transferred to the hospital at least eighteen times, but that

       he had refused medical treatment each time. Love admitted to the court that he

       would not consent to certain medical care while he was in jail. Love again

       raised the issue of his need to lie on the floor and claimed that it was unfair to

       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 22 of 26
       not allow him to do so while he was presenting his defense. When the trial

       court reminded Love that standby counsel could take over his case if he was

       unable to continue under such circumstances, Love accused his standby counsel

       of being a “saboteur[]” and demanded appointment of a private attorney.

       Transcript Vol. II at 29. The trial court informed Love that the trial would not be

       continued and then, to create a back-up plan, the trial court asked standby

       counsel when he could be ready to try the case in the event Love was unable to

       represent himself. Standby counsel indicated that he would be prepared by the

       end of October. Love then began to grimace, audibly moan, and displayed his

       catheter bag in such a way that the trial court noted his conduct on the record.


[44]   By the time of the final motions hearing on October 27, 2017, Love had not

       filed any pretrial motions and had not asked to subpoena any witnesses or

       documents that he needed for his defense. Love also refused to make any oral

       motions despite the court’s invitation, claiming he would not do so because the

       trial court interrupted him when he spoke. Love pleaded with the court to

       continue the trial because he needed more evidence and he needed to subpoena

       his witnesses. He also claimed that he had not had sufficient time in the law

       library, despite the fact that the court had previously granted his request for

       additional time several weeks prior to the trial. Love also claimed he was being

       discriminated against because he was not provided with appropriate grooming

       tools to shave, comb his hair, and otherwise get presentable for trial.


[45]   After the trial court denied all of Love’s motions and began explaining the

       process of voir dire, Love began wincing in pain and displaying signs of

       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 23 of 26
       physical distress. The court told Love that although he was ambulatory, he

       could be seated in his wheelchair and wear appropriate clothing. The court

       admonished Love not to mention his health condition or display distress during

       the trial, noting the possibility that his standby counsel would be directed to

       take over his defense. Love continued displaying signs of “agony” and accused

       the trial court of discriminating against his “disability.” Id. at 72. Love then

       began “waiving his urine bag in the air around his wheelchair, winching [sic]

       and grasping at his belly, grasping and bending and groaning audibly.” Id. at

       73. When the trial court warned him that he could not make such displays in

       front of the jury, Love replied, “My pain is for real.” Id. At this point, the

       court terminated Love’s self-representation and substituted standby counsel as

       Love’s attorney.


[46]   Having reviewed the record, we find Love’s actions speak louder than his

       words. Although claiming that he wanted to proceed with the trial, Love

       repeatedly used the fact of his self-representation and his medical conditions as

       reasons to seek continuances. Contrary to his claimed desire to represent

       himself, Love requested that he be appointed co-counsel and even demanded a

       private attorney. Love also refused medical treatment for serious and life-

       threatening conditions and then, on account of such conditions, requested

       release from jail so he could obtain medical treatment of his choosing. In

       several motions, Love indicated that his physical conditions were such that he

       was unable to communicate with his attorney. On another occasion, Love

       explained that his medical condition caused him to seek a continuance of his


       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 24 of 26
       jury trial because he was not in his right state of mind. He also used his

       medical conditions as his reason for not being able to prepare for trial in a

       timely manner. Although Love managed to represent himself by filing various

       motions and presenting argument to the court, most of his pleadings largely

       consisted of delaying his trial date, seeking co-counsel and an investigator by

       complaining about the disadvantages of self-representation. During hearings

       before the court, Love would resort to making accusations of discriminatory

       treatment by the court, his public defender, and the jail if things did not go his

       way. Days before his trial was set to begin, Love was in the courtroom wincing

       in pain, grasping at his belly, and groaning.


[47]   We reject Love’s assertion that the trial court should have waited to terminate

       his self-representation until after it had an opportunity to reevaluate his medical

       condition on the day of trial. We also do not find that the trial court was

       required under these circumstances to permit Love to proceed pro se until such

       time during the trial that he may have become physically unable to carry on his

       defense. As set out above, the totality of the circumstances demonstrate that

       Love was not willing to move forward with the proceedings against him in a

       timely manner and that he was not willing to abide by courtroom procedures

       and decorum. The trial court was patient and accommodating throughout the

       proceedings, but the continuous delays occasioned by Love for a variety of

       reasons served only to delay the administration of justice. Under the

       circumstances, we cannot say that the trial court was wrong to terminate Love’s

       self-representation.


       Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 25 of 26
Judgment affirmed.


Robb, J. and Pyle, J., concur.




Court of Appeals of Indiana | Opinion 49A04-1712-CR-2971 | October 30, 2018   Page 26 of 26